Citation Nr: 0838555	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.  

2.  Entitlement to an earlier effective date for service 
connection for tinnitus.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which reopened and denied a claim for service 
connection for bilateral hearing loss and reopened and 
granted a claim for service connection for tinnitus, with an 
evaluation of 10 percent effective April 6, 2007.  Service 
connection for right ear hearing loss was granted in an April 
2007 decision and thus is not for appellate consideration at 
this time.

During the course of this appeal, the veteran has been 
represented by a veterans service organization.  In 
correspondence to the Board in November 2007 and February 
2008, the veteran indicated that he was attempting to obtain 
representation to assist him in his appeal.  In a February 
2008 response to his earlier motion, the Board notified the 
veteran that his claim would be held open for a specific 
period of time and he was provided with a list of veteran 
service organizations and a VA Form with which to designate 
such a representative.  He did not respond within the 
designated period and the Board will proceed with his appeal 
and note that he is unrepresented.   


FINDINGS OF FACT

1.  Claims of service connection for tinnitus and bilateral 
hearing loss were denied by the RO in a December 1969 
decision, and the veteran did not appeal.  

2.  Claims for service connection for tinnitus and bilateral 
hearing loss were denied in January 2002.  The veteran 
perfected an appeal, which he subsequently withdrew before 
adjudication by the Board.  

3.  The veteran submitted a request to reopen the claims for 
service connection for tinnitus and bilateral hearing loss, 
which was received at the RO on April 26, 2006. 

4.  The evidence added to the record since the last prior 
final decision does not raise a reasonable possibility of 
substantiating a claim for service connection for left ear 
hearing loss.

CONCLUSIONS OF LAW

1.  The December 1969 and January 2002 rating decisions, 
which denied a claims for service connection for tinnitus and 
bilateral hearing loss, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

2.  An effective date earlier than April 6, 2006, for the 
grant of service connection for tinnitus is denied as a 
matter of law. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).

3.  Evidence received since the January 2002 rating decision 
is not new and material to the issue of service connection 
for left ear hearing loss, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In connection with claims to reopen, the notice should define 
new and material evidence, advise the veteran of the reasons 
for the prior denial of the claim of service connection and 
note the evidence needed to substantiate the underlying claim 
of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The RO provided the appellant complete pre-adjudication 
notice by letter dated in May 2006.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Reopening Claims for Service Connection for Left Ear Hearing 
Loss

The original claim for service connection for bilateral 
hearing loss was denied by a rating decision in December 
1969, because the evidence showed that deafness in the left 
ear had existed prior to service and was not aggravated in 
service, while aural acuity in the right ear was normal at 
entry and separation.  The veteran was notified of the 
decision.  He filed his claim again in June 2001, and it was 
denied in January 2002.  The veteran perfected an appeal of 
the decision, but withdrew his appeal before the claim was 
adjudicated by the Board.  Because the claim for service 
connection for bilateral hearing loss was previously finally 
denied, it can only be reopened if new and material evidence 
has been submitted since the last prior final decision.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  

The veteran submitted a request to reopen the claim for 
service connection for bilateral hearing loss in April 2006.  
In its September 2006 rating decision, the RO reopened and 
denied the claim for bilateral hearing loss.  The veteran 
perfected the current appeal.  In an April 2007 decision, 
service connection was granted for right ear hearing loss.  
Because that decision represents a full grant of the benefit 
sought on appeal with regard to the right ear, the issue of 
right ear hearing loss is no longer before the Board.  
However, the claim for service connection for left ear 
hearing loss remains in appellate status and the RO's 
determination that new and material evidence was presented to 
reopen that claim is not binding on the Board.  As a 
jurisdictional matter, the Board may not decide the claim on 
the merits until it first determines whether new and material 
evidence has been received.  See 38 U.S.C.A. § 7104; Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record relevant to the issue of service 
connection for hearing loss at the time of the January 2002 
rating decision consisted of the veteran's service medical 
records; a private medical report dated in December 1967 
stating that the veteran had been deaf in his left ear since 
childhood, a December 1969 VA audiologic evaluation 
concluding that the veteran had "profound" hearing loss in 
his left ear, and a May 2001 private audiogram showing 
bilateral hearing loss.

Evidence relative to the claim for service connection for 
left ear hearing loss that has been associated with the 
claims folder since the January 2002 decision includes an 
April 2006 letter from J.C., a private audiologist, stating 
that the veteran's left ear hearing loss is congenital, and a 
June 2006 VA audiologic evaluation and August 2006 addendum, 
in which the examiner concludes that the veteran's left ear 
was anacusic prior to his enlistment and remained unchanged 
throughout service.  

The veteran's previous claims for service connection for left 
ear hearing loss were denied because hearing loss in that ear 
was found to have existed prior to service and to not have 
been aggravated by service.  New and material evidence in 
this case would be evidence showing that the veteran's 
condition began in service, was made worse in service, or had 
become worse after leaving service because of an in-service 
event.  Although the 2006 medical opinions are new and relate 
to his left ear hearing loss, they do not raise a reasonable 
possibility of substantiating his claim.  J.C. states that 
the veteran's left ear hearing loss is congenital and does 
not suggest that the condition worsened in service.  
Likewise, the VA medical examination report is new, but it 
concludes that the veteran's disability preexisted service 
and was unchanged during service.  Thus, both opinions 
support the earlier denial of service connection for left ear 
hearing loss.  Evidence that is unfavorable to a claimant may 
not trigger reopening of the claim.  Villalobos v. Principi, 
3 Vet. App. 450, 452 (1992).  Therefore, the evidence is not 
new and material to the issue, and the claim is not reopened. 

Earlier Effective Date for Service Connection for Tinnitus

The veteran is seeking an effective date earlier than the 
currently assigned April 6, 2006, for service connection for 
tinnitus.  

In general, the effective date of an award of compensation or 
pension based on an original claim, a clam reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  The effective date for an award of service connection 
established on the basis of new and material evidence 
"received after final disallowance" or on the basis of a 
"reopened claim" shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).


As noted above, the veteran's claim for service connection 
for tinnitus was denied in December 1969.  He did not appeal, 
and the decision became final at the end of the statutory 
time period.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
request to reopen the claim was denied by a rating decision 
dated in January 2001.  Although the veteran timely perfected 
an appeal, he withdrew it in April 2003, before the claim was 
adjudicated by the Board.  Thus, the January 2001 rating 
decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204.  Because his claim was finally denied on these 
prior occasions, the earliest effective date to which the 
veteran is entitled is either the date of his next claim to 
reopen, or the date entitlement arose, whichever is later.  

In this case, the veteran's application to reopen his claim 
for service connection for tinnitus was received at the RO on 
April 26, 2006, along with a letter from a private physician 
dated April 17, 2006, which opined that his tinnitus was 
related to service.  The veteran has not advanced any 
specific arguments concerning why an effective date earlier 
than the currently assigned April 6, 2006, should be 
assigned.  There is no factual uncertainty as to the exact 
date of receipt of the claim-April 26, 2006.  The RO 
assigned an effective date of April 6, 2006; the Board finds 
no entitlement to an earlier date. 

Consequently, the Board concludes that there is no basis 
under the applicable law or regulations for awarding an 
earlier effective date for service connection for tinnitus.  
Thus, the benefit sought on appeal is denied.





	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received to reopen 
claim for service connection for left ear hearing loss, and 
the claim is not reopened.

An effective date prior to April 6, 2006, for service 
connection for tinnitus is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


